DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 1999/64364, referred to herein as 'WO '364'.
Regarding Claim 1, WO ‘364 discloses an article that functions as a filter (Claim 18). This reads on Claim 1, in which a filter is disclosed. Further, the prior art discloses that the fibrous material of the inventive substrate is arranged in the form of a veil, felt, shell, paper or loose material (Claim 11). This reads on Claim 1, in which a filter body containing a paper sheet is disclosed. Further, the prior art discloses the substrate being coated in a photocatalytic coating comprising anatase titanium oxide (Passage beginning “In these latter two cases…”). This reads on Claim 1, in which each photocatalyst particle of photocatalyst particles, held on the filter body is disclosed, and in which the photocatalyst particle being formed of a titanium compound is disclosed. Further, the prior art discloses that an organometallic compound, or a metal compound containing a metal and a hydrocarbon group, is included in this coating (Passage beginning “This solution comprises”). This reads on Claim 1, in which a metal compound having a metal atom and a hydrocarbon group is disclosed. Further, the prior art discloses that the metal compound is attached to the paper via the adhesion coating, (passage beginning “The adhesion promoter…”), which connects the photocatalyst to the paper via hydrocarbon, oxygen, silicon bond. This reads on Claim 1, in which metal compound having a metal atom and a hydrocarbon group is bonded via an oxygen atom is disclosed.
Further regarding Claim 1, while the prior art is silent regarding the paper sheet having a roughness as claimed, the prior art does disclose the surface roughness of the coated surface to be a factor in the objective of the invention (Passage beginning “The object of the invention is…”). Therefore, given this, and given that the surface roughness must be considered in the coating art to ensure a uniform coating, one of ordinary skill in the art would find it obvious to determine the surface roughness that would provide the substrate with the desired photocatalytic properties and maximize catalytic activity of the completed article. 
Further regarding Claim 1, while the prior art is silent regarding the visible light absorptivity of anatase titania between 450 and 750 nm, given that the instant invention cites anatase titanium oxide as a suitable photocatalyst material, one of ordinary skill in the art would find that anatase titanium oxide would have absorption at wavelengths of 450 nm and 750 nm in a visible absorption spectrum.  
Regarding Claim 2, while the prior art is silent regarding the visible light absorptivity of titania between 450 and 750 nm, given that the instant invention cites anatase titanium oxide as a suitable photocatalyst material, one of ordinary skill in the art would find that anatase titanium oxide would having absorption at wavelengths in the entire range of 400 nm and 800 nm in a visible absorption spectrum.  
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art is silent regarding anatase titanium oxide having an absorption peak in a range from 2700 cm-1 to 3000 cm-1 in an infrared absorption spectrum, given that the instant invention cites anatase titanium oxide as a suitable photocatalyst material, one of ordinary skill in the art would find that anatase titanium oxide would necessarily have an absorption peak in a range from 2700 cm-1 to 3000 cm-1 in an infrared absorption spectrum.  
Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses the use of anatase titanium oxide as seen above.
Regarding Claim 5 & 6, while the prior art is silent regarding the photocatalyst particles having an average particle size as claimed, one of ordinary skill in the art would find it obvious to determine and adjust by known methods the photocatalyst particles’ size that would provide the substrate with the desired photocatalytic properties and maximize catalytic activity of the completed article.
Regarding Claim 7 & 8, while the prior art is silent regarding a ratio (average particle size/surface roughness) of an average particle size of the photocatalyst particles to a surface roughness of the filter body as claimed, the prior art does disclose the surface roughness of the coated surface to be a factor in the objective of the invention (Passage beginning “The object of the invention is…”). Therefore, given this, and given that the surface roughness must be considered in the coating art to ensure a uniform coating, one of ordinary skill in the art would find it obvious to determine such a ratio of average particle size to surface roughness that would provide the substrate with the desired photocatalytic properties and maximize catalytic activity of the completed article.
Regarding Claim 10 & 11, the prior art discloses the limitations of Claim 1 as shown above. Further, while the prior art is silent regarding the claimed optical features of the instant claims, given that anatase titanium oxide, the photoactive component of the prior art, is a known photocatalyst component, and given that the instant invention cites anatase titanium oxide as a suitable photocatalyst material, one of ordinary skill in the art would find that anatase titanium oxide would necessarily exhibit the transmission and L* value claimed by Claims 10 and 11.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 1999/64364, referred to herein as 'WO '364', in view of US5541096A, referred to herein as ‘US ‘096’.
Regarding Claim 9, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art is silent regarding the use of metatitanic acid, metatitanic acid is known in the art to be an effective photocatalytic material, and is known to have similar properties as anatase titanium oxide. For example, US ‘096 discloses a photocatalyst for purifying water (title) and further discloses a list of preferred “titanium oxy” compounds suitable for the photosemiconductor particles, this list including both titanium oxide of any crystal type and metatitanic acid (Col 4, lines 30-37)
Given this, one of ordinary skill in the art would have found it obvious to substitute metatitanic acid for the anatase titanium dioxide disclosed by WO ‘364, as both anatase titanium oxide and metatitanic acid are known in the art as photocatalytic materials, and such a substitution would yield predictable results to one of ordinary skill in the art, i.e. photocatalytic activity.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10870105. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent meet or render obvious the limitations of the instant claims.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            

/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736